Matter of Collotta (2016 NY Slip Op 06212)





Matter of Collotta


2016 NY Slip Op 06212


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
L. PRISCILLA HALL, JJ.


2007-08389	 ON MOTION

[*1]In the Matter of Christopher K. Collotta, admitted as Christopher Keith Collotta, a disbarred attorney. 


(Attorney Registration No. 4225181)
 

DECISION & ORDER
Motion by Christopher K. Collotta for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Collotta was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 2, 2004, under the name Christopher Keith Collotta. By opinion and order of this Court dated August 12, 2008, Mr. Collotta was disbarred, effective October 4, 2007, based upon his convictions of conspiracy to commit securities fraud, in violation of 18 USC § 371, and committing securities fraud, in violation of 15 USC §§ 78j(b) and 78ff, in the United States District Court for the Southern District of New York, and his name was stricken from the roll of attorneys and counselors-at-law. By decision and order on motion of this Court dated October 22, 2015, Mr. Collotta's motion for reinstatement was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Christopher Keith Collotta is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Christopher Keith Collotta to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court